CHASEZ, Judge.
This suit was consolidated with case No. 1948 and was tried and submitted to this Court. Separate judgments were rendered in each case by the District Court. For the reasons set forth in case No. 1948 on the docket of this Court, entitled Millet v. Pullman Company, 181 So.2d 237, the judgment rendered in this matter in favor of the defendant, The Pullman Company* and against the plaintiff, Isidore Millet* is affirmed; all costs shall be borne by plaintiff-appellant, Isidore Millet.
Affirmed.